Matter of 399 Exterior St. Assoc., LLC v City of New York (2018 NY Slip Op 00034)





Matter of 399 Exterior St. Assoc., LLC v City of New York


2018 NY Slip Op 00034


Decided on January 2, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 2, 2018

Richter, J.P., Tom, Kapnick, Kern, Moulton, JJ.


5352 105/17 -2417

[*1] In re 399 Exterior Street Associates, LLC, Petitioner,
vThe City of New York, Respondent.


Kramer Levin Naftalis & Frankel LLP, New York (James G. Greilsheimer of counsel), for petitioner.
Zachary W. Carter, Corporation Counsel, New York (Deborah R. Kerzhner of counsel), for respondent.

Petition, pursuant to Eminent Domain Procedure Law (EDPL) § 207, to set aside the determination of respondent City of New York, published April 6 and 7, 2017, which approved the acquisition of certain real property and zoning thereof for the project commonly referred to as the Development of the Lower Concourse Harlem River Park in the Bronx, denied, the determination confirmed, and the proceeding dismissed, without costs.
The determination and findings of the City fully satisfied the requirements of EDPL 204(B). There is no requirement that, in its determination and findings, the City address every objection raised at the public hearing (see Matter of Arbern Sutphin Props., LLC v City of New York, 85 AD3d 1158, 1159-1160 [2d Dept 2011]). In any event, the record does not show that the City failed to consider petitioner's objections.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 2, 2018
CLERK